[Cite as Reese v. Ohio Univ., 2010-Ohio-6669.]

                                      Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




JUDITH R. REESE

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant

        Case No. 2010-06567-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Judith R. Reese, a student attending Ohio University (OU), filed
this action against defendant contending she suffered injury on February 18, 2010 as a
proximate cause of negligence on the part of OU personnel in maintaining a hazardous
condition on the premises of the Chillicothe campus. Specifically, plaintiff asserted she
sprained her left knee when she slipped and fell on ice at the curb area of a sidewalk
between Bennett Hall and Stevensen Hall on Defendant’s Chillicothe campus. Plaintiff
submitted photographs depicting the sidewalk area where she slipped and fell. After
reviewing the photographs, the trier of fact finds the site depicted shows snow and ice
removal was performed on the sidewalk area with a highly visible natural accumulation
of snow and ice remaining at the curb area abutting the cleared sidewalk.               In her
complaint, plaintiff requested damages in the amount of $1,929.50, the cost of medical
treatment expenses she incurred as a result of her slip and fall injury that occurred on
February 18, 2010, at approximately 10:15 a.m. The $25.00 filing fee was paid and
plaintiff requested reimbursement of that cost along with her damage claim.
        {¶ 2} Defendant contested this matter arguing OU did not owe any duty to
plaintiff to remove natural accumulations of snow and ice from campus premises and
consequently, plaintiff is barred from recovery for injuries received as a result of a slip
and fall on icy pavement. Defendant maintained OU had no duty to protect plaintiff from
dangers associated with the natural accumulation of ice and snow.
      {¶ 3} To establish a cause of action for negligence, a plaintiff must show the
existence of a duty, breach of that duty, and an injury proximately caused by the breach.
Texler v. D.O. Summers Cleaners & Shirt Laundry Co., 81 Ohio St. 3d 677, 680, 1998-
Ohio-602, 693 N.E. 2d 271. Generally, in the area of premises liability, the status of a
person who enters upon the land of another determines the scope of the duty the
premises owner owes the entrant. Shump v. First Continental-Robinwood Assoc., 71
Ohio St. 3d 414, 417, 1994-Ohio-427, 644 N.E. 2d 291. Under the facts of the instant
claim, plaintiff’s status was that of an invitee. See Baldauf v. Kent State Univ. (1998),
49 Ohio App. 3d 46, 550 N.E. 2d 517; Shimer v. Bowling Green State Univ. (1999), 96
Ohio Misc. 2d 12, 16, 708 N.E. 2d 305.
      {¶ 4} “[T]he possessor of premises owes a duty to an invitee to exercise
ordinary or reasonable care for his or her safety and protection. This duty includes
maintaining the premises in a reasonably safe condition and warning an invitee of latent
or concealed defects of which the possessor has or should have knowledge.” Baldauf,
at 47, 48 citing Scheibel v. Lipton (1985), 156 Ohio St. 308, 46 O.O. 177, 102 N.E. 2d
453. “However, it is also well-established that balanced against this duty, the owner of
premises is not to be held as an insurer against all forms of risk.” Baldauf, at 48, citing
S.S. Kresge Co. v. Fader (1927), 116 Ohio St. 718, 158 N.E. 174. Although the owner
of premises generally owes a duty of ordinary care “the liability of an owner or occupant
to an invitee for negligence in failing to render the premises reasonably safe for the
invitee, or in failing to warn him of dangers thereon, must be predicated upon a superior
knowledge concerning the dangers of the premises to persons going thereon.”             38
American Jurisprudence, 757, Negligence, Section 97, as cited in Debie v. Cochran
Pharmacy Berwick, Inc. (1967), 11 Ohio St. 2d 38, 40, 40 O.O. 2d 52, 227 N.E. 2d 603.
There is no duty on the part of a premises owner to warn or protect an invitee of a
hazardous condition, where the condition is so obvious and apparent that the invitee
should reasonably be expected to discover the danger and protect herself from it.
Parsons v. Larson Co. (1989), 57 Ohio App. 3d 49, 566 N.E. 2d 698; Blair v. Ohio
Department of Rehabilitation and Correction (1989), 61 Ohio Misc. 2d 649, 582 N.E. 2d
673. This rationale is based on principles that an open and obvious danger is itself a
warning and the premises owner may expect persons entering the premises to notice
the danger and take precautions to protect themselves from such dangers. Simmers v.
Bentley Constr. Co. (1992), 64 Ohio St. 3d 642, 1992-Ohio-42, 597 N.E. 2d 504. The
open and obvious doctrine is determinative of the threshold issue, the landowner’s duty.
Armstrong v. Best Buy Company, Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573, at ¶13. If an
alleged hazard is open and obvious, whether plaintiff can prove the elements of
negligence other than duty is superfluous. Horner v. Jiffy Lube Internatl., Inc., Franklin
App. No. 01AP-1054, 2002-Ohio-2880, at ¶17.
       {¶ 5} Furthermore, a landowner ordinarily owes no duty to an invitee, such as
plaintiff, to remove accumulations of ice and snow on the premises or to warn the
invitees of dangers associated with these natural accumulations.         See Brinkman v.
Ross, 68 Ohio St. 3d 82, 1993-Ohio-72, 623 N.E. 2d 1175. Everyone is assumed to
appreciate the risks presented by such snow and ice accumulations and consequently,
everyone is expected to bear responsibility for protecting himself from such risks
presented by natural accumulations of ice and snow. Brinkman.
       {¶ 6} “In a climate where the winter brings frequently recurring storms of snow
and rain and sudden and extreme changes in temperature, these dangerous conditions
appear with a frequency and suddenness which defy prevention and, usually,
correction. Ordinarily they would disappear before correction would be practicable . . .
To hold that a liability results from these actions of the elements would be the
affirmance of a duty which it would often be impossibile, and ordinarily impracticable . . .
to perform.” Norwalk v. Tuttle (1906), 73 Ohio St. 242, 245, 76 N.E. 617, as quoted in
Sidle v. Humphrey (1968), 13 Ohio St. 2d 45, 42 O.O. 2d 96, 233 N.E. 2d 589.
       {¶ 7} Consequently, plaintiff cannot recover damages from defendant based on
any failure to remove natural accumulations of ice and snow. Therefore, plaintiff’s claim
is denied.




                                Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




JUDITH R. REESE

        Plaintiff

        v.

OHIO UNIVERSITY

        Defendant

         Case No. 2010-06567-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION


         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

Entry cc:

Judith R. Reese                                    George T. Wendt
2821 Dutch Run Road                                Ohio University
Beaver, Ohio 45613                                 160 Union Street
                                                   HDL Center 166H
                                                   Athens, Ohio 45701
RDK/laa
10/14
Filed 11/10/10
Sent to S.C. reporter 2/11/11